Formerly known as:Jennison Conservative Growth Fund PROSPECTUS September 30, 2009 (As Supplemented February 16, 2010) Prudential Jennison Conservative Growth Fund Prudential Jennison Conservative Growth Fund Class A: TBDAX Class L: JCGLX Class B: TBDBX Class M: JCGMX Class C: TBDCX Class New X: JCGRX FUND TYPE Large Cap Stock OBJECTIVE Seeks long-term capital appreciation As with all mutual funds, the Securities and Exchange Commission has not approved or disapproved the Fund's shares, nor has the SEC determined that this prospectus is complete or accurate. It is a criminal offense to state otherwise. Prudential Investments, Prudential Financial, the Rock Prudential logo, Jennison Associates LLC and Jennison are registered service marks of The Prudential Insurance Company of America, Newark, NJ, and its affiliates. Table of Contents 3 SUMMARY SECTION 3 INVESTMENT OBJECTIVE 3 FUND FEES AND EXPENSES 4 INVESTMENTS, RISKS AND PERFORMANCE 8 MANAGEMENT OF THE FUND 8 BUYING AND SELLING FUND SHARES 8 TAX INFORMATION 8 FINANCIAL INTERMEDIARY COMPENSATION 9 HOW THE FUND INVESTS 9 INVESTMENT OBJECTIVES AND POLICIES 9 OTHER INVESTMENTS AND STRATEGIES 12 INVESTMENT RISKS 19 HOW THE FUND IS MANAGED 19 BOARD OF DIRECTORS 19 MANAGER 20 INVESTMENT SUBADVISER 20 PORTFOLIO MANAGERS 21 DISTRIBUTOR 21 DISCLOSURE OF PORTFOLIO HOLDINGS 23 FUND DISTRIBUTIONS AND TAX ISSUES 23 DISTRIBUTIONS 24 TAX ISSUES 25 IF YOU SELL OR EXCHANGE YOUR SHARES 27 HOW TO BUY, SELL AND EXCHANGE SHARES OF THE FUND 27 HOW TO BUY SHARES 40 HOW TO SELL YOUR SHARES 44 HOW TO EXCHANGE YOUR SHARES 48 FINANCIAL HIGHLIGHTS 55 GLOSSARY SUMMARY SECTION INVESTMENT OBJECTIVE The investment objective of the Fund is long-term capital appreciation. FUND FEES AND EXPENSES The tables below describe the sales charges, fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales charge discounts if you and an eligible group of investors purchase, or agree to purchase in the future, more than $25,000 in shares of the Fund or other funds in the Prudential Investments family of funds. More information about these discounts is available from your financial professional and is explained in Reducing or Waiving Class A's Initial Sales Charge on page 30 of the Fund's Prospectus and in the Fund's Statement of Additional Information (SAI), in Rights of Accumulation on page 51. Shareholder Fees (paid directly from your investment) Class A Class B Class C Class L Class M Class New X (Class X) Maximum sales charge (load) imposed on purchases (as a percentage of offering price) 5.5% None None 5.75% None None Maximum deferred sales charge (load) 1% 5% 1% 1% 6% 6% Maximum sales charge (load) imposed on reinvested dividends and other distributions None None None None None None Redemption fee None None None None None None Exchange fee None None None None None None Maximum account fee (accounts under $2,500) $15 $15 $15 $15 $15 $15 Annual Fund Operating Expenses % (expenses that you pay each year as a percentage of the value of your investment) Class A Class B Class C Class L Class M Class X Management fees .70 .70 .70 .70 .70 .70 + Distribution and service (12b-1) fees .30 1.00 1.00 .50 1.00 1.00 + Other expenses .41 .41 .41 .41 .41 .41 Total annual Fund operating expenses 1.41 2.11 2.11 1.61 2.11 2.11 - Fee waiver or expense reimbursement .05 None None None None None Net annual Fund operating expenses 1.36 2.11 2.11 1.61 2.11 2.11 Examples. The following hypothetical example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. It assumes that you invest $10,000 in the Fund for the time periods indicated and then, except as indicated, redeem all your shares at the end of those periods. It assumes a 5% return on your investment each year, that the Fund's operating expenses remain the same and that all dividends and distributions are reinvested. Your actual costs may be higher or lower. If Shares Are Redeemed If Shares Are Not Redeemed Share Class 1 Year 3 Years 5 Years 10 Years 1 Year 3 Years 5 Years 10 Years Class A $681 $967 $1,274 $2,144 $681 $967 $1,274 $2,144 Class B 714 961 1,234 2,179 214 661 1,134 2,179 Class C 314 661 1,134 2,441 214 661 1,134 2,441 Class L 729 1,054 1,401 2,376 729 1,054 1,401 2,376 Class M 814 1,061 1,334 2,263 214 661 1,134 2,263 Class X 814 1,061 1,434 2,441 214 661 1,134 2,441 ° The distributor of the Fund has contractually agreed through November 30, 2010 to reduce its distribution and service (12b-1) fees for Class A shares to .25 of 1% of the average daily net assets of the Class A shares. This waiver may not be terminated prior to November 30, 2010, and may be renewed, modified or terminated thereafter. Portfolio Turnover. The Fund pays transaction costs, such as commissions, when it buys and sells securities (or "turns over" its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund's performance. During the Fund's most recent fiscal year, the Fund's portfolio turnover rate was 56% of the average value of its portfolio. INVESTMENTS, RISKS AND PERFORMANCE Principal Investment Strategies. We seek investments that will increase in value. To achieve our investment objective, we purchase stocks of large companies we believe will experience earnings growth at a rate faster than that of the Russell 1000 Index. The market capitalization within the range will vary, but as of August 31, 2009, the average market capitalization of companies included in the Russell 1000 Index was approximately $68 billion, and the market capitalization of the largest company included in the Russell 1000 Index was approximately $337 billion. We normally invest at least 80% of the Fund's investable assets in equity and equity-related securities of companies with market capitalizations comparable to those found in the Russell 1000 Index (measured at the time of purchase). This is a non-fundamental policy of the Fund, and it may be changed upon 60 days' prior written notice to shareholders. The Fund may actively and frequently trade its portfolio securities. While we make every effort to achieve the investment objective of the Fund, we can't guarantee success. Principal Risks of Investing in the Fund. All investments have risks to some degree. Please remember that an investment in the Fund is not guaranteed to achieve its investment objective; is not a deposit with a bank; is not insured, endorsed or guaranteed by the Federal Deposit Insurance Corporation or any other government agency; and is subject to investment risks, including possible loss of your original investment. Recent Market Events. Domestic and international markets have experienced a period of acute stress starting in the financial sector and then moving to other sectors of the world economy. This stress has resulted in extreme volatility in equity markets and stock prices. In some cases, the prices of certain stocks have declined sharply even though the financial condition or prospects of their issuers remain sound. These market conditions add significantly to the risk of short-term volatility of the Fund. Debt markets are also experiencing a period of high volatility which has negatively impacted market liquidity and prices. The concerns, which initially focused on subprime mortgage-backed securities, have since expanded to include derivatives, securitized assets and other debt securities, including those rated investment grade, the U.S. and international credit and interbank money markets generally, and a wide range of financial institutions and markets, asset classes, and sectors. As a result, debt instruments are experiencing liquidity issues, increased price volatility, credit downgrades, and increased likelihood of default. These market conditions may adversely affect the Fund's investments to the extent the Fund invests in debt instruments and hamper its ability to sell debt securities or to purchase suitable debt instruments.
